Per Curiam.

Appeal from a decision which awarded for disability due to injuries sustained by claimant, an inside worker, when she slipped and fell on snow and ice on a public sidewalk, as she was about to enter the door of the employer’s premises or, in appellants’ version, when she was three or four feet from the entrance; appellants contending that the accident did not arise out of and in the course of the employment. Appellant employer was the sole tenant of the building, which occupied an entire city block, being entirely surrounded by sidewalks, and, as appellants’ representatives twice conceded, the employer was charged under its lease “with maintaining the sidewalks adjacent to the building” and was “also charged with the removal of ice and snow.” The dominion thus conferred was sufficient, or so the board could and did find, to bring the area in which claimant fell within the precincts of the employment, and to entitle claimant to safe ingress to the building at that point. (Matter of Camaro v. Starbuck, 19 A D 2d 927; Matter of Spennachio v. Delco Appliance Div., Gen. Motors Corp., 11 A D 2d 857; 1 Larson, Workmen’s Compensation Law, § 15.22, pp. 213-216; and, see, Matter of Leatham v. Thurston & Braidich, 264 App. Div. 449, affd, 289 N. Y. 804; Matter of Brienza v. Le Chase Constr. Corp., 17 AD 2d 83; Matter of Carrasquilla v. Penn Akron Co., 10 A D 2d 135.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.